German Gonzalez brought his action in the Mahoning Common Pleas to recover damages for injuries he sustained while working for the Republic Iron & Steel Co. The injury was sustained by steel lockers falling upon him and it was claimed by him that this was caused by the piling of heavy steel sheets against the lockers. Gonzalez is attempting to recover under 871-15-16 GC. which sections have to do with the protection of employees and the duty of the employees to keep a reasonably safe place for them to work. Upon the evidence, both lower courts found for Gonzalez and the Iron Co. contends in the Supreme Court:
1. That there was error in the court’s charge to jury wherein he failed to make a distinction between places permanently unsafe and temporarily unsafe.
2. That instrumentalities which are safe in themselves but which are rendered unsafe by operating acts, such unsafe conditions do not constitute a breach of the duty to furnish and maintain safe places and instrumentalities.
3. That in the charge upon master and servant the court made the liability depend on negligence and not breach of lawful requirement.